Per Curiam.

We entertain no doubt of the error of the court below, in ordering satisfaction to be entered of the judgment. The rights of equitable assignees will be protected by courts of law, as well as by courts of equity. Shotwell purchased the judgment at the instance of Bell, who paid his money for it. All the parties considered it as a transfer and assignment. It is entirely discreet and proper that the debtor should be consulted by the purchaser of a claim against him. Indeed the law allowing the assignment of bonds, notes, <fcc., admonishes intended purchasers to ascertain whether the debt is really due, for if it is not, the assignee would not be protected. In the present case, Bell, the principal debtor, *223gave an instrument in writing to Robert Shotwell, acknowledging his indebtedness, and bound himself to take no steps to obtain redress against the judgment, either in law or equity. Shotwell then purchased the judgment, and is entitled to have the full benefit of it. When the bank sold the judgment to Shotwell, it was a matter of course for them to credit Bell, and balance his account. They obtained satisfaction by the assignment and transfer of their claim and demand to Shotwell.
The class of cases relied on by the defendants are inapplicable to this case; and the argument of the plaintiffs, on the other hand, we deem conclusive; and refer to the abstract and briefs as prepared by counsel in the cause.
Judgment reversed.